DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 9/14/2021, the applicant has submitted an amendment, filed 12/16/2021, amending claims 2 and 27, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of KII (US 2011/0018821) and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses. Items presented in bold serve to emphasize specific points by the examiner.
Page 7 provides broad overviews of the latest amendments, the interview of 11/12/2021, and some MPEP teachings pertaining to examiner’s responsibilities without any specific arguments.
On page 8 after some broad overviews of teachings of the primary reference Ryu et al. (US 2012/0179472) in the first ¶, in the second ¶ lines 4-6, it is concluded: 
As an initial matter this statement fails to explain how the prior art teachings are distinct from the claim scope: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The claim is silent on the scope of “a portion of a hand over at least a portion of the device”. There are indeed two points to address: first is the scope of “hand over” “the device”, and the second one is the means of “detection” of the “hand over” “the device”.
According to specification ¶ 0018 sentence 1: “hand over a portion of a device, such as a user’s hand hovering over a screen of the device”. According to Merriam Webster dictionary “hover” means “to move to and from”. Therefore this definition “hand” “hovering” is consistent with hand movement. Furthermore the word “over” is simply defined as (spec. ¶ 0027 lines 2+: “over” “the device 102 refers to being located at a specified relative position (or within a specified range of positions) relative to the position and orientation of the two or more sensors 120” (i.e. “sensors” of the “device 102”). This does NOT RESTRICT the scope of “over” to a vertical direction (i.e., vertical 
The next item to address is the means of detection of the hand. Again the claim is silent on those means. According to specification ¶ 0060 lines 6+: “detecting the portion of hand over the device includes processing the image data” “to determine whether the image data includes a hand pattern”. Ryu Fig. 9 shows exactly a hand pattern image used in detecting a hand with respect to a detecting device. Furthermore if detection is based on an image, the information about the orientation of hand movement or even the hand itself (i.e., whether it is moving toward, away or tangential to the device surface, and/or it is “above” meaning vertical as opposed to horizontal to the device surface), are all lost in the image; e.g., whether a hand is vertically above but parallel to a device sitting in a plane parallel to Earth, or it is parallel with respect to the device which is located at right angle to a plane parallel to Earth, their detected images have no difference. The only difference detected will be based on the distance of the hand to the device, and Fig. 9 of Ryu clearly shows that difference is measured in terms of the number pixels allocated to the hand at a given time or respective distance.
From the end of page 8 through page 9 to page 10 ¶ 1, and page 11 3rd ¶ to the end of the second ¶ on page 14, it is argued that for the claims 16-20, 22, 23-26, 27-29, 
Since the issue of detection of a hand over the device was addressed above and hopefully convinces the applicant that Ryu teaching encompass them in scope, therefore these arguments are all based in an incorrect premise and are all invalid. Furthermore as regards to the dependent claims: Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
On pages 10 and 11 arguments pertaining to claim 3 are made. Since these arguments are all directed at a reference used prior to this action, and since for the latest amendments to claim 3, a new reference is used, therefore the applicant is respectfully directed to the new office action for further details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 27-30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 10-12, 16-20, 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RYU et al. (US 2012/0179472).
Regarding claim 1, RYU et al. do teach a device to process an audio signal representing input sound (¶ 0014: “The device” (i.e., “device” “100” (a device)) “may further include a voice input unit which receives a voice input, and the control unit, if a first motion representing a voice recognition mode is recognized, may convert a motion recognition mode to the voice recognition mode and performs a control operation of the electronic device according to the voice input”), 
the device comprising:
a hand detector configured to generate a first indication responsive to detection of at least a portion of a hand over at least a portion of the device (¶ 0085 sentence 1 referring to Fig. 9: “analyzing photographing image data to recognize push motion” (a first indication generated corresponding to a portion of image of a hand as shown in Fig. 9); ¶ 0040 sentence 1: “the motion recognition unit 110 may recognize user motion with 
an automatic speech recognition system configured to be activated, responsive to the first indication, to process the audio signal (¶ 0093 lines 3+: “if a user wishes to use a voice recognition mode” (speech recognition system activated ) “user may make a push motion” (in response to the first indication) “by raising his or her hand and stretching the hand frontward” (attributed to images of a portion of the user’s hand) “Accordingly speech recognition mode may be entered immediately” (to process any audio input)).

Regarding claim 2, RYU et al. do teach the device of claim 1, further comprising:
a screen, wherein the hand detector is configured to generate the first indication responsive to detection of at least a portion of the hand over the screen (¶ 0072: “the x-axis and the y-axis are disposed to form a horizontal surface with respect to a display screen” (a screen used by the “MOTION RECOGNITION UNIT” (the hand detector)) “In the push motion” (e.g. the motion responsible for the “voice recognition” activation above)) “user’s palm” (for e.g. the first indication corresponding to detection of the hand image) “moves in the direction of the electronic device 100 along the z-axis”) ; and


Regarding claim 4, RYU et al. do teach the device of claim 1, further comprising one or more sensors coupled to the hand detector and configured to provide sensor data to the hand detector (¶ 0060: “the motion recognition unit 110” (the hand detector) “includes a photographing unit” “the photographing unit may have a” “3D” “depth camera” (includes a “camera” (one or more sensors to provide hand images (sensor data))).

Regarding claim 5, RYU et al. do teach the device of claim 4, wherein the one or more sensors include a camera configured to provide image data to the hand detector (¶ 0060: “the motion recognition unit 110” (the hand detector) “includes a photographing unit” “the photographing unit may have a” “3D” “depth camera” (includes a “camera” (to provide hand images (sensor data) such as the one in Fig 9)).



Regarding claim 8, RYU et al. do teach the device of claim 7, wherein the one or more sensors further include an infrared sensor (¶ 0060 lines 5-7: “The 3D depth camera irradiates infrared rays and measures the time for the infrared rays” (the one or more sensors comprise of an infrared sensor) “to reach an object and return to the camera”).

Regarding claim 10, RYU et al. do teach the device of claim 1, further comprising activation circuitry coupled to the hand detector and that is configured to activate the automatic speech recognition system in response to receiving the first indication (¶ 0093 lines 5+: “user may make push motion” (upon recognition of the first indication) “a voice recognition mode may be entered immediately” (automatically activating the automatic speech recognition system)).



Regarding claim 12, RYU et al. do teach the device of claim 11, wherein the hand detector is further configured to generate a second indication in response to detection that the portion of the hand is no longer over the portion of the device, the second indication corresponding to an end-of- utterance signal that causes the automatic speech recognition engine to begin processing audio data from the buffer (¶ 0067 lines 4+: “control unit 120 may stop the motion recognition mode” (a second indication is generated that no longer requires any “motion” (hand detection over the device)) “automatically and perform voice control in the voice recognition mode” (that causes 

Regarding claim 16, RYU et al. do teach a method of processing an audio signal representing input sound (¶ 0014: “The device” (i.e., “device” “100” (a device)) “may further include a voice input unit which receives a voice input, and the control unit, if a first motion representing a voice recognition mode is recognized, may convert a motion recognition mode to the voice recognition mode and performs a control operation of the electronic device according to the voice input”), 
the method comprising:
detecting, at a device, at least a portion of a hand over at least a portion of the device (¶ 0085 sentence 1 referring to Fig. 9: “analyzing photographing image data to recognize push motion” (a first indication generated corresponding to a portion of image of a hand as shown in Fig. 9); ¶ 0040 sentence 1: “the motion recognition unit 110 may recognize user motion with respect to the electronic device 100 such as a push motion in a direction of the electronic device 100” (“push motion” is determined by “the motion recognition unit 110” (a hand detector)); ¶ 0072 last sentence: “In the push motion” “user’s palm” “moves in the direction of the electronic device” ) ; and
responsive to detecting the portion of the hand over the portion of the device, activating an automatic speech recognition system to process the audio signal (¶ 0093 

Regarding claim 17, RYU et al. do teach the method of claim 16, 
Wherein the portion of the device includes a screen of the device (¶ 0072: “the x-axis and the y-axis are disposed to form a horizontal surface with respect to a display screen” (a screen included by the “MOTION RECOGNITION UNIT” (the hand detector) in the “device” (the device)) “In the push motion” (e.g. the motion responsible for the “voice recognition” activation above)) “user’s palm” (for e.g. the first indication corresponding to detection of the hand image) “moves in the direction of the electronic device 100 along the z-axis”) ; and
Further comprising, responsive to detecting the portion of the hand over the screen, activating a microphone to generate the audio signal based on the input sound (¶ 0066 sentence 2: “if a motion for entering into a voice recognition mode is sensed, the control unit 120 activates” (activating in response to the motion which is detected 

Regarding claim 18, RYU et al. do teach the method of claim 16, further comprising  detecting that the portion of the hand is no longer over the portion of the device; and responsive to detecting that the portion of the hand is no longer over the portion of the device, providing an end-of- utterance signal to the automatic speech recognition system (¶ 0067 lines 4+: “control unit 120 may stop the motion recognition mode” (a second indication is generated that no longer requires any “motion” (hand detection over the device)) “automatically and perform voice control in the voice recognition mode” (that causes the automatic speech recognition engine to process audio from e.g. the “analyzing unit”)).

Regarding claim 19, RYU et al. do teach the method of claim 16, wherein activating the automatic speech recognition system includes initiating buffering of the audio signal (¶ 0053 lines 3-5: “voice input unit 170” “include[s]” “an analyzing unit” (a buffer) and according to ¶ 0093 there exists a “voice recognition mode” (an automatic speech recognition engine); ¶ 0054: “The analyzing unit” (the buffer associated with the “voice” input to “voice” (automatic speech) recognition system) “performs 

Regarding claim 20, RYU et al. do teach the method of claim 16, wherein detecting the portion of the hand over the portion of the device includes processing image data to determine whether the image data includes a hand pattern (¶ 0074 last sentence: “if a hand, that is, the object 11 touches an object, the size of a pixel group” (a pattern of the hand image is detected) “corresponding to the object 11” (as shown in Fig. 9 by using the “pixel” (image) information)) “decreased”).

Regarding claim 22, RYU et al. do teach the method of claim 20, wherein detecting the portion of the hand over the portion of the device further includes processing infrared sensor data from an infrared sensor of the device (¶ 0060 lines 5-7: “The 3D depth camera irradiates infrared rays and measures the time for the infrared rays” (the one or more sensors comprise of an infrared sensor) “to reach an object and return to the camera” (to detect e.g. the hand image in Fig. 9)).

Regarding claim 23, RYU et al. do teach a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a device (¶ 0096:  “Meanwhile, a program code for performing the above-mentioned 
cause the one or more processors to perform operations for processing an audio signal representing input sound (¶ 0014: “The device” (i.e., “device” “100” (a device)) “may further include a voice input unit which receives a voice input, and the control unit, if a first motion representing a voice recognition mode is recognized, may convert a motion recognition mode to the voice recognition mode and performs a control operation of the electronic device according to the voice input”), 
the operations comprising:
detecting at least a portion of a hand over at least a portion of the device (¶ 0085 sentence 1 referring to Fig. 9: “analyzing photographing image data to recognize push motion” (a first indication generated corresponding to a portion of image of a hand as shown in Fig. 9); ¶ 0040 sentence 1: “the motion recognition unit 110 may recognize user motion with respect to the electronic device 100 such as a push motion in a direction of the electronic device 100” (“push motion” is determined by “the motion recognition unit 110” (a hand detector)); ¶ 0072 last sentence: “In the push motion” “user’s palm” “moves in the direction of the electronic device” ) ; and
responsive to detecting the portion of the hand over the portion of the device, activating an automatic speech recognition system to process the audio signal (¶ 0093 lines 3+: “if a user wishes to use a voice recognition mode” (automatic speech 


Regarding claim 24, RYU et al. do teach the non-transitory computer-readable medium of claim 23, 
Wherein the portion of the device includes a screen of the device (¶ 0072: “the x-axis and the y-axis are disposed to form a horizontal surface with respect to a display screen” (a screen included by the “MOTION RECOGNITION UNIT” (the hand detector) in the “device” (the device)) “In the push motion” (e.g. the motion responsible for the “voice recognition” activation above)) “user’s palm” (for e.g. the first indication corresponding to detection of the hand image) “moves in the direction of the electronic device 100 along the z-axis”) ; and
The operations further comprising, responsive to detecting the portion of the hand over the screen, activating a microphone to generate the audio signal based on the input sound (¶ 0066 sentence 2: “if a motion for entering into a voice recognition mode is sensed, the control unit 120 activates” (activating in response to the motion 

Regarding claim 25, RYU et al. do teach the non-transitory computer-readable medium of claim 23, the operations further comprising:  detecting that the portion of the hand is no longer over the portion of the device; and responsive to detecting that the portion of the hand is no longer over the portion of the device, providing an end-of- utterance signal to the automatic speech recognition system (¶ 0067 lines 4+: “control unit 120 may stop the motion recognition mode” (a second indication is generated that no longer requires any “motion” (hand detection over the device)) “automatically and perform voice control in the voice recognition mode” (that causes the automatic speech recognition engine to process audio from e.g. the “analyzing unit”)).

Regarding claim 26, RYU et al. do teach the non-transitory computer-readable medium of claim 23, wherein detecting the portion of the hand over the portion of the device includes processing sensor data to detect a hand shape (¶ 0074 last sentence: “if a hand, that is, the object 11 touches an object, the size of a pixel group” (a pattern of the hand image or shape is detected) “corresponding to the object 11” (as shown in Fig. 9 by using the pixel information)) “decreased”).


the apparatus comprising:
means for detecting at least a portion of a hand over at least a portion of a device (¶ 0085 sentence 1 referring to Fig. 9: “analyzing photographing image data to recognize push motion” (a first indication generated corresponding to a portion of image of a hand as shown in Fig. 9); ¶ 0040 sentence 1: “the motion recognition unit 110 may recognize user motion with respect to the electronic device 100 such as a push motion in a direction of the electronic device 100” (“push motion” is determined by “the motion recognition unit 110” (a hand detector (means for detecting))); ¶ 0072 last sentence: “In the push motion” “user’s palm” “moves in the direction of the electronic device” ) ; and
means for processing the audio signal, the means for processing configured to be activated responsive to detection of the portion of the hand over at least the portion of the device (¶ 0093 lines 3+: “if a user wishes to use a voice recognition mode” (automatic speech recognition system (means for processing) activated ) “user may make a push motion” (in response to the first indication corresponding to detection of 

Regarding claim 28, RYU et al. do teach the apparatus of claim 27, further comprising: 
Means for displaying information, wherein the means for detecting is configured to detect the portion of the hand over the means for displaying (¶ 0072: “the x-axis and the y-axis are disposed to form a horizontal surface with respect to a display screen” (a screen (means for displaying information) included by the “MOTION RECOGNITION UNIT” (the hand detector (means for detecting) in the “device” (the device)) “In the push motion” (e.g. the motion responsible for the “voice recognition” activation above)) “user’s palm” (for e.g. the first indication corresponding to detection of the hand image) “moves in the direction of the electronic device 100 along the z-axis”) ; and
Means for generating the audio signal based on the input sound, the means for generating configured to be activated responsive to the detection of the portion of the hand over the means for displaying  (¶ 0066 sentence 2: “if a motion for entering into a voice recognition mode is sensed, the control unit 120 activates” (activating in response to the “motion” (¶ 0093 “hand” gesture) associated with the hand image which is detected via  the screen (means for displaying)) “the voice input unit” (i.e., a 

Regarding claim 29, RYU et al. do teach the apparatus of claim 27, further comprising means for generating image data, and wherein means for detecting is configured to determine whether the image data includes a hand pattern (¶ 0074 last sentence: “if a hand, that is, the object 11 touches an object, the size of a pixel group” (a pattern of the hand image is detected) “corresponding to the object 11” (as shown in Fig. 9 by using the “pixel” information (image data obtained using means for generating the image data))) “decreased”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., and further in view of KII (US 2011/0018821).

RYU et al. do not specifically disclose:
Wherein the hand detector includes a hand distance detector and is configured to generate the first indication responsive to detection that the portion of the hand is hovering over the screen and at a distance that is within a range of 10 centimeters to 30 centimeters from the screen.
KII does teach:
Wherein the hand detector includes a hand distance detector and is configured to generate the first indication responsive to detection that the portion of the hand is hovering over the screen and at a distance that is within a range of 10 centimeters to 30 centimeters from the screen (¶ 0022 sentence 1: “The information processing apparatus may further include a sensor” (a hand distance detector) “to detect a thing that is present at a predetermined distance from the first touch panel and the second touch panel”; ¶ 0097: “In a case where a” “hand” (a portion of hand hovering over the device screen e.g. as in Fig. 5AB) “is detected within the predetermined distance range” (within a predetermined range of the screen which according to ¶ 0066 last sentence: “the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “sensor” for e.g. “hand” “detection” of KII into the “motion recognition unit 110” of Ryu et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ryu et al. to use the “predetermined” “range” of “distance” “detect[ion]” of KII in order to identify different types of “gestures” e.g., “pinch gesture” (¶ 0087), “zoom in gesture” (¶ 0097) or “tear gesture” (¶ 0103).


Claims 6, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al., and further in view of HIROKI (US 2020/0104629).

Regarding claim 6, RYU et al. do not specifically disclose the device of claim 5, wherein the camera includes a low-power ambient light sensor configured to generate the image data.
HIROKI does teach the device of claim 5, wherein the camera includes a low-power ambient light sensor configured to generate the image data (¶ 0027 last sentence:  “either a visible light camera” (using a low power ambient light sensor) “or an infrared camera can be used for the imaging unit 10” (to generate image data)).


Regarding claim 13, RYU et al. do not specifically disclose the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a vehicle.
HIROKI does teach the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a vehicle (¶ 0045 lines 8+: “For example, in the example of FIG. 4, when the posture of the occupant is recognized as [(x2, y2, z2), …], the shape of the hand is recognized as an “index finger”, and the fingertip direction is recognized as “right (when viewed from the imaging unit)”, a control command for starting the voice recognition process is generated” (based on image of “index finger” (a hand detection), it activates a speech recognizer in a vehicle for e.g. “manipulate[ing]” “the window of the passenger seat”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gestures associated with 

Regarding claim 21, RYU et al. do not specifically disclose the method of claim 20, wherein the image data is generated at a low-power ambient light sensor of the device.
HIROKI does teach the method of claim 20, wherein the image data is generated at a low-power ambient light sensor of the device (¶ 0027 last sentence:  “either a visible light camera” (using a low power ambient light sensor) “or an infrared camera can be used for the imaging unit 10” (to generate image data)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “cameras” of HIROKI into the camera of RYU et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable RYU et al. to benefit from a “visible light camera” when there is sufficient light that does not require use of its “infrared” camera.


s 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al., and further in view of SHIKII et al. (US 2015/0105976).
Regarding claim 9, RYU et al. do not specifically disclose the device of claim 8, wherein the hand detector further includes a hand temperature detector configured to process infrared sensor data from the infrared sensor.
SHIKII et al. do teach:
a hand detector further includes a hand temperature detector configured to process infrared sensor data from the infrared sensor (¶ 0230 last sentence: “in order to measure temperature of hands” (to do a hand temperature detection) “the infrared array sensor” (using infrared sensor) “is provided” (to process infrared data); i.e., because according to ¶ 0097 lines 14+: “infrared sensors can measure the surface temperature of an object in a non-contact manner by detecting infrared radiation from the object”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the infrared sensor of SHIKKI et al. into the “3D” “infrared ray” “camera” of RYU et al. (¶ 0060), would enable the combined systems and associated methods to perform in combination as they do separately and to further enable RYU et al. to only activate “voice collection” when a human “body is detected” by analysis of “infrared rays” emitted from the body 

Regarding claim 30, Ryu et al. do teach the apparatus of claim 29, further comprising at least one of:
means for detecting a distance of the portion of the hand from the device (¶ 0060 last sentence: “The image photographed by the depth camera” (e.g. the hand image in Fig. 9 obtained by the “depth camera” (means for detecting a distance)) “is output as a grey level, and coordinates of width, length and distance” (includes distance information of the hand from the screen) “for each pixel”).
RYU et al. do not specifically disclose:
means for detecting a temperature associated with the portion of the hand.
SHIKII et al. do teach:
means for detecting a temperature associated with the portion of the hand (¶ 0230 last sentence: “in order to measure temperature of hands” (to do a hand temperature detection) “the infrared array sensor” (using infrared sensor (means for detecting a temperature)) “is provided” (to process infrared data); i.e., because according to ¶ 0097 lines 14+: “infrared sensors can measure the surface temperature of an object in a non-contact manner by detecting infrared radiation from the object”).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al., and further in view of SHIN et al. (US 2009/0253463).
Regarding claim 14, RYU et al. do not specifically disclose the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a portable communication device.
SHIN et al. do teach:
the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a portable communication device (For a “mobile terminal” (portable communication device (¶ 0094 lines 1-2)) according to ¶ 0094 last sentence: “The voice recognition function may also be activated by” “user’s” “hand 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “hand gesture” of SHIN et al. into the gestures of RYU et al. associated with triggering its “voice recognition” would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable RYU et al. to utilize its device functions in a mobile communication terminal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al., and further in view of Suomela et al. (US 2002/0077830).
Regarding claim 15, RYU et al. do not specifically disclose the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a virtual reality or augmented reality headset.
Suomela et al. do teach the device of claim 1, wherein the hand detector and the automatic speech recognition system are integrated in a virtual reality or augmented reality headset (¶ 0023: “The present invention provides a method for activating” (activating) “speech recognition” (speech recognition) “in a user terminal” “or any device which responds to a gesture” (by a “gesture” (e.g. a hand image)) “of the user such as a glove for a virtual reality machine” (integrated into a virtual reality) “The 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “gestures” for “activating” a “speech recognition” engine of Suomela et al. into the “gestures” used for activating “voice recognition” of RYU et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable RYU et al. to implement its “voice recognition” capabilities in a “wearable computer having head-mounted display” as disclosed in Suomela et al. ¶ 0023 lines 10-12.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
January 23rd 2022